UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6188



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ERIC ARTHUR WALTON,

                Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:84-cr-00100-IMK-JES-1)


Submitted:   April 24, 2008                 Decided:   April 30, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Eric Arthur Walton, Appellant Pro Se.    Paul Thomas Camilletti,
OFFICE OF THE UNITED STATES ATTORNEY, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eric Arthur Walton appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

Walton’s motion filed pursuant to Fed. R. Crim. P.   35 (applicable

to offenses committed before November 1, 1987).   We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court.     United States v.

Walton, No. 1:84-cr-00100-IMK-JES-1 (N.D.W. Va. Jan. 11, 2008). We

deny Walton’s motion to appoint counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -